Case 3:20-cv-00569-MPS Document 238-3 Filed 10/12/20 Page 1 of 3




                 EXHIBIT C
       Case 3:20-cv-00569-MPS Document 238-3 Filed 10/12/20 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


   JAMES WHITTED, individually, and on
   behalf of all others similarly situated,
                                                          No. 3:20-cv-00569 (MPS)
                          Petitioner,
                  v.

   DIANE EASTER, Warden of Federal
   Correctional Institution at Danbury in her
   official capacity,

                          Respondent.




PETITIONER’S PROPOSED ORDER GRANTING JOINT MOTION FOR DISMISSAL

       On September 18, 2020, this Court approved the terms of a multi-party habeas class action

settlement agreement (the “Settlement”) reached by the parties. (ECF No. 221.) The terms of the

Settlement were discussed at length by the Court during a fairness hearing that preceded the

Settlement’s approval. (ECF Nos. 222-223.) In accordance with the terms of the Settlement, and

pursuant to Fed. R. Civ. P. 41(a)(2), it is ORDERED as follows:

   1. The Court reserves and retains jurisdiction over the parties and this case to the full extent

necessary to enforce the terms of the Settlement pursuant to the terms set forth therein (ECF No.

134-1), as contemplated by Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375,

381 (1994) and its progeny.

   2. All claims in the Amended Petition released under the Settlement are dismissed with

prejudice. All other claims in the Amended Petition are dismissed without prejudice, including all

claims brought on behalf of individuals who are not part of the Settlement Class certified by this

Court. Each party shall bear their own costs.

                                                1
        Case 3:20-cv-00569-MPS Document 238-3 Filed 10/12/20 Page 3 of 3




   3. The Clerk of this Court is directed to enter Final Judgment dismissing this case subject to

the Court reserving and retaining jurisdiction to the full extent necessary to enforce the Settlement.



SO ORDERED.



_________________
Michael P. Shea
United States District Judge




                                                  2
